Citation Nr: 1042805	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hiatal hernia with reflux esophagitis.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a leg disorder.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

4.  Entitlement to service connection for diabetes mellitus, type 
II.  

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge 
at a Central Office Board hearing in August 2010.  A transcript 
of this proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

During the August 2010 Board hearing, the Veteran testified that 
he sought employment with the City of Dallas soon after his 
discharge from military service in 1968 and was given a physical 
examination which, according to the Veteran, he failed.  The 
Veteran further testified that he was told that he was overweight 
(an early indication of and contributing factor for diabetes and 
hypertension) and needed to lose weight before he could obtain 
employment.  According to the Veteran, he did lose weight, was 
subsequently reexamined, obtained employment with the City of 
Dallas, and worked for the City of Dallas until he retired in the 
early 1990s.  A review of the claims file is negative for any 
employment records, to include physical examination reports, from 
the City of Dallas.  On remand, the RO should attempt to obtain 
any available physical examination reports regarding the 
Veteran's employment with the City of Dallas.  
    
Also, during the August 2010 Board hearing the Veteran testified 
that he sought treatment at the VA Medical Center in Dallas, 
Texas soon after his discharge from military service.  A review 
of the record shows that in November 1995, in connection with 
another appeal, the Board remanded this case to obtain VA 
treatment records dated from 1968 to the present.  As a result of 
this remand, VA treatment records were obtained but only 
beginning in January 1979.  It is unclear whether there are any 
outstanding VA treatment records dated prior to January 1979.  As 
such, on remand, the RO should attempt to obtain any outstanding 
VA treatment records prior to January 1979.

Finally, during the August 2010 Board hearing it was noted that 
there were outstanding VA treatment records as the Veteran had 
received VA treatment two months earlier and the most recent 
records associated in the claims filed were dated in April 2009.  
These treatment records should be obtained on remand.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of 
obtaining physical examination reports 
procured through his employment with the 
City of Dallas beginning in 1968 and inform 
the Veteran that he may submit these 
records himself or authorize VA to obtain 
them on his behalf.  The RO must also 
include Release and Authorization forms so 
that the RO has the authority to obtain 
these records.

Once the RO receives the signed Release and 
Authorization forms from the Veteran, the 
AOJ must then attempt to obtain copies of 
treatment records from the City of Dallas.  
If these records are unobtainable, a 
negative reply must be noted in writing and 
associated with the claims folders.

2.  Request all outstanding VA treatment 
records dated prior to January 1979 and all 
outstanding VA treatment records dated from 
April 2009 to the present.  If these 
records are unobtainable, a negative reply 
must be noted in writing and associated 
with the claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the Veteran's claims.  If any 
benefit sought continues to be denied, 
issue a supplemental statement of the case 
(SSOC).  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


